DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4-6, 13-16 & 29-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 6, 2022.  The examiner agrees and therefore the restriction requirement submitted on August 31, 2022 has been withdrawn.


Specification
The disclosure is objected to because of the following informalities:  Any application numbers listed in the disclosure should be updated to reflect their patent status (e.g., pending, patented, abandoned, etc.) and publication numbers should be provided for an application that have been published.  Specifically, paragraphs [0040]-[0042]of the disclosure requires correction.  Furthermore, IF any references to attorney docket numbers appearing therein should be removed.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghosh et al. (US 2019/0365271).
Ghosh et al. discloses;

1. A system (e.g., element 100) for use in cardiac evaluation comprising [e.g., 0005]: electrode apparatus (e.g., element 110) comprising a plurality of external electrodes to monitor electrical activity from tissue of a patient; and a computing apparatus (e.g., element 140) comprising processing circuitry and operably coupled to the electrode apparatus, the computing apparatus configured to: monitor electrical activity using the plurality of external electrodes resulting in a plurality of electrode signals over a plurality of cardiac cycles, remove at least one unsatisfactory cardiac cycle from the plurality of cardiac cycles resulting in a representative set of cardiac cycles (e.g., via the disclosed determination of ECG based on removing any signals that are “lead off,”) and generate representative electrical heterogeneity information (EHI) based on the monitored electrical activity (e.g., via the disclosed metrics of electrical dyssynchrony, i.e. SDAT and LVAT) of the representative set of cardiac cycles {e.g., [0014]-[0016], [0042]-[0044], [0046], [0070]-[0071], [0114]-[0115] & (Figs 1-2, 5A-5B & 8A-8B)}.

2. The system of claim 1, wherein removing at least one unsatisfactory cardiac cycle from the plurality of cardiac cycles resulting in a representative set of cardiac cycles comprises: determining a QRS duration for each cardiac cycle based on the monitored electrical activity; and removing at least one cardiac cycle having a QRS duration less than or equal to a QRS duration threshold value (e.g., [0042]-[0043] & [0070]-[0071]).

3. The system of claim 1, wherein removing at least one unsatisfactory cardiac cycle from the plurality of cardiac cycles resulting in a representative set of cardiac cycles comprises: determining the validity of each electrode signal of the plurality of electrode signals for each cardiac cycle; and removing at least one cardiac cycle having a number of valid electrode signals less than a valid electrode signal threshold (e.g., via the disclosed determination of ECG signals based on the “flagged” step of calculating the peak-to-peak amplitude, [0070]-[0071]).

4. The system of claim 1, wherein the computing apparatus is further configured to issue a data rejection if less than two cardiac cycles remain in the representative set of cardiac cycles after removing at least one cardiac cycle (e.g., via the disclosed step of utilizing the standard deviation of electrical activation times LVED and/or activation time LVAT, etc. [0042]-[0043]).

5. The system of claim 1, wherein the computing apparatus is further configured to: determining the validity of each electrode signal of the plurality of electrode signals across all of the plurality of cardiac cycles; and removing invalid electrode signals from the plurality of electrode signals over the plurality of cardiac cycles (e.g., [0070]-[0071]).

6. The system of claim 5, wherein the computing apparatus is further configured to issue a data rejection if less than a valid electrode signal threshold of the plurality of electrode signals are valid for all of the plurality of cardiac cycles (e.g., [0070]-[0071]).

7. The system of claim 1, wherein removing at least one unsatisfactory cardiac cycle from the plurality of cardiac cycles resulting in a representative set of cardiac cycles comprises: comparing each of the plurality of cardiac cycles to each other resulting in a plurality of correlations values for each cardiac cycle; identifying a representative correlation value from the plurality of correlations values for each cardiac cycle; and removing at least one cardiac cycle having the representative correlation value less than a correlation threshold (e.g., [0042]-[0043], [0070]-[0071] & [0093]).

8. The system of claim 7, wherein removing at least one unsatisfactory cardiac cycle from the plurality of cardiac cycles resulting in a representative set of cardiac cycles further comprises: generating a standard deviation of the plurality of electrode signals over the plurality of cardiac cycles; and generating a cycle template for each of the plurality of cardiac cycles based on the standard deviation,  wherein comparing each of the plurality of cardiac cycles to each other resulting in a plurality of correlations values for each cardiac cycle comprises comparing each of the cycle templates of the plurality of cardiac cycles to each other resulting in the plurality of correlations values for each cardiac cycle (e.g., [0042]-[0043] & [0093]).

9. The system of claim 8, wherein each cycle template comprises a portion of the standard deviation centered about a maximum value during the cardiac cycle {e.g., [0093] & (Figs 5A-5B)}.

10. The system of claim 1, wherein removing at least one unsatisfactory cardiac cycle from the plurality of cardiac cycles resulting in a representative set of cardiac cycles comprises: determining a score (e.g., via the disclosed key 205 which provides a GUI that shows various effectiveness values/states, i.e. the ineffectiveness of derived electrode signals) for each cardiac cycle of the plurality of cardiac cycles based on one or more morphological features of the plurality of electrode signals; and removing at least one cardiac cycle having a score less than or equal to a scoring threshold value (e.g., [0073]-[0076], [0087]-[0089] & (Figs 5A-5B)}.

11. The system of claim 1, wherein removing at least one unsatisfactory cardiac cycle from the plurality of cardiac cycles resulting in a representative set of cardiac cycles comprises: determining the validity of each electrode signal of the plurality of electrode signals for each cardiac cycle of the plurality of cardiac cycles; determining a number of valid electrode signals for each cardiac cycle of the plurality of cardiac cycles; identifying a representative number of valid electrode signals based on the number of valid electrode signals for the plurality of cardiac cycles; and removing at least one cardiac cycle having a difference of the number of valid electrode signals from the representative number of valid electrode signals that is less than a valid electrode signal range value (e.g., [0070]-[0071] & [0073]-[0076]).

12. The system of claim 1, wherein removing at least one unsatisfactory cardiac cycle from the plurality of cardiac cycles resulting in a representative set of cardiac cycles comprises: determining a QRS duration for each cardiac cycle based on the monitored electrical activity; identifying a representative QRS duration based on the QRS durations of the plurality of cardiac cycles; and removing at least one cardiac cycle having a difference of the QRS duration from the representative QRS duration that is less than a QRS range value (e.g., [0042]-[0043] & [0070]-[0071]).

13. The system of claim 1, wherein the computing apparatus is further configured to: generating electrical heterogeneity information (EHI) based on the monitored plurality of electrode signals for each cardiac cycle of the representative set of cardiac cycles; and issuing a data rejection if the EHI of no two cardiac cycles of the representative set of cardiac cycles differ by less than a consistency value (e.g., [0014]-[0016], [0070]-[0071] & [0114]-[0115]).

14. The system of claim 13, wherein the EHI comprises a standard deviation of electrical activation times monitored by the plurality of external electrodes, and wherein the consistency value comprises 3.5 milliseconds  (e.g., [0014]-[0016], [0070]-[0071] & [0114]-[0115]).

15. The system of claim 1, wherein generating representative EHI based on the monitored electrical activity of the representative set of cardiac cycles comprises: determining a standard deviation of electrical activation times (SDAT) based on the monitored plurality of electrode signals for each cardiac cycle of the representative set of cardiac cycles; identifying a minimum SDAT of the representative set of cardiac cycles; and setting the representative EHI as the minimum SDAT if the minimum SDAT is less than a SDAT threshold or if the SDAT of a majority of cardiac cycles of the representative set is less than the SDAT threshold  (e.g., [0014]-[0016], [0070]-[0071] & [0114]-[0115]).

16. The system of claim 15, wherein generating representative EHI based on the monitored electrical activity of the representative set of cardiac cycles further comprises: setting the representative EHI as the minimum SDAT if left ventricular pacing is being delivered and the SDAT of at least two cardiac cycles are within a consistency value of the minimum SDAT; and setting the representative EHI as the median SDAT of the representative set of cardiac cycles if left ventricular pacing is not being delivered or the SDAT of at least two cardiac cycles is not within the consistency value of the minimum SDAT (e.g., [0014]-[0016], [0070]-[0071] & [0114]-[0115]).

17. A method for use in cardiac evaluation comprising: monitoring electrical activity using a plurality of external electrodes from tissue of a patient resulting in a plurality of electrode signals over a plurality of cardiac cycles; removing at least one unsatisfactory cardiac cycle from the plurality of cardiac cycles resulting in a representative set of cardiac cycles; and generating representative electrical heterogeneity information (EHI) based on the monitored electrical activity of the representative set of cardiac cycles {e.g., [0014]-[0016], [0042]-[0044], [0046], [0070]-[0071], [0114]-[0115] & (Figs 1-2, 5A-5B & 8A-8B)}.

18. The method of claim 17, wherein removing at least one unsatisfactory cardiac cycle from the plurality of cardiac cycles resulting in a representative set of cardiac cycles comprises: determining a QRS duration for each cardiac cycle based on the monitored electrical activity; and removing at least one cardiac cycle having a QRS duration less than or equal to a QRS duration threshold value (e.g., [0042]-[0043] & [0070]-[0071]).

19. The method of claim 17, wherein removing at least one unsatisfactory cardiac cycle from the plurality of cardiac cycles resulting in a representative set of cardiac cycles comprises: determining the validity of each electrode signal of the plurality of electrode signals for each cardiac cycle; and removing at least one cardiac cycle having a number of valid electrode signals less than a valid electrode signal threshold (e.g., via the disclosed determination of ECG signals based on the “flagged” step of calculating the peak-to-peak amplitude, [0070]-[0071]).

20. The method of claim 17, wherein the method further comprises issuing a data rejection if less than two cardiac cycles remain in the representative set of cardiac cycles after removing at least one cardiac cycle (e.g., via the disclosed step of utilizing the standard deviation of electrical activation times LVED and/or activation time LVAT, etc. [0042]-[0043]).

21. The method of claim 17, wherein the method further comprises:  determining the validity of each electrode signal of the plurality of electrode signals across all of the plurality of cardiac cycles; and

removing invalid electrode signals from the plurality of electrode signals over the plurality of cardiac cycles (e.g., [0070]-[0071]).

22. The method of claim 21, wherein the method further comprises issuing a data rejection if less than a valid electrode signal threshold of the plurality of electrode signals are valid for all of the plurality of cardiac cycles (e.g., [0042]-[0043], [0070]-[0071] & [0093]).

23. The method of claim 17, wherein removing at least one unsatisfactory cardiac cycle from the plurality of cardiac cycles resulting in a representative set of cardiac cycles comprises: comparing each of the plurality of cardiac cycles to each other resulting in a plurality of correlations values for each cardiac cycle; identifying a representative correlation value from the plurality of correlations values for each cardiac cycle; and removing at least one cardiac cycle having the representative correlation value less than a correlation threshold (e.g., [0042]-[0043], [0070]-[0071] & [0093]).

24. The method of claim 23, wherein removing at least one unsatisfactory cardiac cycle from the plurality of cardiac cycles resulting in a representative set of cardiac cycles further comprises: generating a standard deviation of the plurality of electrode signals over the plurality of cardiac cycles; and generating a cycle template for each of the plurality of cardiac cycles based on the standard deviation,
wherein comparing each of the plurality of cardiac cycles to each other resulting in a plurality of correlations values for each cardiac cycle comprises comparing each of the cycle templates of the plurality of cardiac cycles to each other resulting in the plurality of correlations values for each cardiac cycle (e.g., [0042]-[0043] & [0093]).

25. The method of claim 24, wherein each cycle template comprises a portion of the standard deviation centered about a maximum value during the cardiac cycle {e.g., [0093] & (Figs 5A-5B)}.

26. The method of claim 17, wherein removing at least one unsatisfactory cardiac cycle from the plurality of cardiac cycles resulting in a representative set of cardiac cycles comprises: determining a score for each cardiac cycle of the plurality of cardiac cycles based on one or more morphological features of the plurality of electrode signals; and removing at least one cardiac cycle having a score less than or equal to a scoring threshold value (e.g., [0073]-[0076], [0087]-[0089] & (Figs 5A-5B)}.

27. The method of claim 17, wherein removing at least one unsatisfactory cardiac cycle from the plurality of cardiac cycles resulting in a representative set of cardiac cycles comprises: determining the validity of each electrode signal of the plurality of electrode signals for each cardiac cycle of the plurality of cardiac cycles; determining a number of valid electrode signals for each cardiac cycle of the plurality of cardiac cycles; identifying a representative number of valid electrode signals based on the number of valid electrode signals for the plurality of cardiac cycles; and removing at least one cardiac cycle having a difference of the number of valid electrode signals from the representative number of valid electrode signals that is less than a valid electrode signal range value (e.g., [0070]-[0071] & [0073]-[0076]).

28. The method of claim 17, wherein removing at least one unsatisfactory cardiac cycle from the plurality of cardiac cycles resulting in a representative set of cardiac cycles comprises: determining a QRS duration for each cardiac cycle based on the monitored electrical activity; identifying a representative QRS duration based on the QRS durations of the plurality of cardiac cycles; and

removing at least one cardiac cycle having a difference of the QRS duration from the representative QRS duration that is less than a QRS range value (e.g., [0042]-[0043] & [0070]-[0071]).

29. The method of claim 17, wherein the computing apparatus is further configured to: generating electrical heterogeneity information (EHI) based on the monitored plurality of electrode signals for each cardiac cycle of the representative set of cardiac cycles; and issuing a data rejection if the EHI of no two cardiac cycles of the representative set of cardiac cycles differ by less than a consistency value (e.g., [0014]-[0016], [0070]-[0071] & [0114]-[0115]).

30. The method of claim 29, wherein the EHI comprises a standard deviation of electrical activation times monitored by the plurality of external electrodes, and wherein the consistency value comprises 3.5 milliseconds (e.g., [0014]-[0016], [0070]-[0071] & [0114]-[0115]).

31. The method of claim 17, wherein generating representative EHI based on the monitored electrical activity of the representative set of cardiac cycles comprises: determining a standard deviation of electrical activation times (SDAT) based on the monitored plurality of electrode signals for each cardiac cycle of the representative set of cardiac cycles; identifying a minimum SDAT of the representative set of cardiac cycles; and setting the representative EHI as the minimum SDAT if the minimum SDAT is less than a SDAT threshold or if the SDAT of a majority of cardiac cycles of the representative set is less than the SDAT threshold (e.g., [0014]-[0016], [0070]-[0071] & [0114]-[0115]).

32. The method of claim 31, wherein generating representative EHI based on the monitored electrical activity of the representative set of cardiac cycles further comprises: setting the representative EHI as the minimum SDAT if left ventricular pacing is being delivered and the SDAT of at least two cardiac cycles are within a consistency value of the minimum SDAT; and setting the representative EHI as the median SDAT of the representative set of cardiac cycles if left ventricular pacing is not being delivered or the SDAT of at least two cardiac cycles is not within the consistency value of the minimum SDAT (e.g., [0014]-[0016], [0070]-[0071] & [0114]-[0115]).

33. A system for use in cardiac evaluation comprising:  electrode apparatus comprising a plurality of external electrodes to monitor electrical activity from tissue of a patient; and a computing apparatus comprising processing circuitry and operably coupled to the electrode apparatus, the computing apparatus configured to: monitor electrical activity using the plurality of external electrodes resulting in a plurality of electrode signals over a plurality of cardiac cycles, remove invalid signals from the plurality of electrode signals over the plurality of cardiac cycles resulting in a plurality of valid electrode signals over the plurality of cardiac cycles, remove unqualified cardiac cycles from the plurality of cardiac cycles based on the plurality of valid electrode signals over the plurality of cardiac cycles resulting in a qualified set of cardiac cycles, remove uncorrelated cardiac cycles from the qualified set of cardiac cycles based on the plurality of valid electrode signals over the qualified set of cardiac cycles resulting in a correlated set of cardiac cycles, and remove inconsistent cardiac cycles from the correlated set of cardiac cycles based on the plurality of valid electrode signals over the correlated set of cardiac cycles resulting in a representative set of cardiac cycles {e.g., [0014]-[0016], [0042]-[0044], [0046], [0070]-[0071], [0114]-[0115] & (Figs 1-2, 5A-5B & 8A-8B)}.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792